By the Court, Wallace, J.:
Under the conveyance in trust Teodora, the mother .of Rosalia, the appellant’s grantor, became seized of an estate *682in fee in one undivided half, and'of an estate for her own life in the other undivided half, of the Rancho San Pedro; and Rosalia and the other children became owners of a vested remainder in the latter named half, to come into possession only at the death of the mother—an event yet in the future.
Partition was decreed to be made between the parties who were purchasers from Teodora in fee in some instances, and for life in other instances, and in yet other instances in fee, and for life as well; and none of these complain of the decree.
Sharp, who is the sole appellant, owns neither in fee nor for life, but has succeeded only to the interest of Rosalia in remainder, and complains that his interest is not sufficiently protected by the decree. We observe, however, that the appellant is named in the decree as one of the persons holding in remainder, and the allotments of the undivided half held for life are distinctly decreed to be subject to the right of all those so holding in remainder.
The decree could not, of course, undertake to ascertain in advance the quantity of interest, if any, which the appellant is to have at the death of Teodora, when that event shall occur; for under the operation of the conveyance the appellant may succeed to the whole of thé premises set apart by the decree to the purchasers of the life estate, or he may succeed to any portion less than the whole, or possibly to no interest whatever in the premises.
The decree is affirmed.